DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/22/2021 has been entered.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 6, and 19 have been considered but are moot because the new ground of rejection is being introduced as it relates to the general plug structure.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 and 14-23 are rejected under 35 U.S.C. 103 as being unpatentable over Schmidt et al., U.S. Patent Publication 2017/0260825, in view of Smith et al., U.S. Patent Publication 2018/0051532, hereinafter referred to as Schmidt and Smith.
Regarding Claims 1 and 2, Schmidt discloses a zonal isolation device (300) having a central axis and comprising:
A sealing element (330) comprising a deformable material, an inner bore, and a downhole end surface (to the right in Figures 12/13, Paragraphs 0044-0045);
A wedge (310) comprises an uphole end surface (316) (Paragraphs 0044-0047, as seen in the transitions between Figures 13 and 15);
A support ring (320) comprising an outer tapered surface (322) and movable disposed within the inner bore of the sealing element (Paragraphs 0044-0047, as seen in the transitions between Figures 13 and 15);
Wherein the outer tapered surface of the support ring is configured to engage with the inner bore the sealing element (as seen in Figures 13/15);
Wherein the downhole end surface of the sealing element directly contacts the uphole end surface of the wedge (as seen in Figures 13/15).
While Schmidt discloses the above structures for the isolation plug element (one such example being usable as a “frac plug”, Paragraph0002), it does not expressly disclose the use of a rotatable valve element.
Additionally, Smith teaches the use of a downhole frac plug having interfacing surface elements defining an outer body which includes elements similar in construction to the sealing element (310), wedge (324), and support ring (304, it is noted that these structures are merely presented as being similar in structure while lacking identical placement), wherein the frac plug may further include a rotatable sealing component (one example being flapper 328 with arm 326, Figure 3; Paragraph 0028) 
Therefore, it would have been obvious for one having ordinary skill in the art at the time the invention was filed to modify the frac plug of Schmidt to include the flapper isolation seal as taught by Smith.  Doing so would allow a user the ability to selectively establish or restrict fluid flow through the frac plug for the purposes of allowing specific zones of the wellbore to produce fluids at desired times (Paragraphs 0028-0034).  Examiner notes that in the absence of more specific structural linking recitations for the placement of the flapper valve in regards to other elements, the generic language requiring it to simply “engage” the other elements is being interpreted broadly.  
Regarding Claim 3, in view of the modifications made in relation to Claim 1, wherein the flapper valve is connected to a structure analogous to the support ring (304), such that Smith further teaches that when the flapper is modified for the structure of Schmidt, 
Regarding Claims 4-6, in view of the modifications made in relation to Claim 1, Smith further teaches that the rotatable sealing component rotates around a pivot hinge axis on an uphole end of the support ring, the axis perpendicular to the central axis and is tangential to an outer radius of the support ring (as seen in Figure 3, the pivot point runs through the hinge element 330, Paragraph 0029), the outer radius of the support ring extending from the central axis to an outer edge of the support ring and wherein upon rotation of a contact surface of the rotatable seal, contacts a sealing surface of the support ring to form a fluid seal (in the same manner as seen in at least Figure 3 of Smith, the introduction of the flapper into the plug of Schmidt would include essentially the same relative orientation of elements, Paragraphs 0029-0031).
Claims 7 and 14, in view of the modifications made in relation to Claim 1, Smith further teaches that the flapper is biased at least partially to a closed position by contacting an end of the flapper opposite the hinged end with the sealing element during and/or after actuation of the zonal isolation device (the flapper and hinge uses a biasing element 502 to hold the flapper at a desired angle, Paragraph 0033).
Regarding Claim 8, in view of the modifications made in relation to Claim 1, Smith further teaches that downhole fluid flow through the inner bore provides a further closing force on the flapper such that the flapper transitions to or remains in a fully closed positions and blocks further fluid flow (as seen in a generic condition in Figure 1, applied fluid flow contacts the closed valve element such that fluid is diverted into perforations of the wellbore, Paragraph 0023).
Regarding Claim 15, Schmidt further discloses that the tool further comprises:
The wedge engaging with the downhole end surface of the sealing element (as seen in Figures 13 and 15);
An anchoring assembly engaged with the wedge (in the form of protrusions 314 and 334, Paragraphs 0044, 0045);
An end element adjacent the anchoring assembly (protrusions 338, Paragraph 0045; noting that in the absence of more explicit structure any element in proximity may read on such a limitation).
Regarding Claim 16, Schmidt discloses a method comprising:
Inserting into a wellbore, a zonal isolation device 300) having a central axis and disposed on a setting tool adapter kit comprising a mandrel (setting tool 340, Paragraph 0046), wherein the zonal isolation device comprises:
A sealing element (330) comprising a deformable material, an inner bore, and a downhole end surface, wherein a portion of the inner bore directly contacts the mandrel of the setting tool (as seen in  Figures 12/13, Paragraphs 0044-0045);

A wedge (310) comprises an uphole end surface (316), wherein an inner surface of the wedge directly contacts the mandrel of the setting tool (Paragraphs 0044-0047, as seen in the transitions between Figures 13 and 15);
An anchoring assembly engaged with the wedge (in the form of protrusions 314 and 334, Paragraphs 0044, 0045);
An end element adjacent the anchoring assembly (protrusions 338, Paragraph 0045; noting that in the absence of more explicit structure any element in proximity may read on such a limitation).
While Schmidt discloses the above structures for the isolation plug element (one such example being usable as a “frac plug”, Paragraph0002), it does not expressly disclose the use of a rotatable valve element.
Additionally, Smith teaches the use of a downhole frac plug having interfacing surface elements defining an outer body which includes elements similar in construction to the sealing element (310), wedge (324), and support ring (304, it is noted that these structures are merely presented as being similar in structure while lacking identical placement), wherein the frac plug may further include a rotatable sealing component (one example being flapper 328 with arm 326, Figure 3; Paragraph 0028) coupled to the support ring and configured to engage a sealing surface of the support ring (at the inner diameter as seen in Figures 3-5) wherein the rotatable seal blocks fluid flow through the zonal isolation device in a closed position and allows fluid flow through the device when in an open position (Paragraph 0038) and wherein the rotatable seal is releasably held in the open position while the zonal isolation device is inserted into the wellbore (using a running tool, 604, Paragraph 0034).

Regarding Claim 17, Schmidt further discloses the method comprising:
Pulling upwardly on the mandrel to actuate the zonal isolation device, wherein the upward movement of the mandrel longitudinally compresses the zonal isolation device (as seen in the transition between Figures 13 and 15; generically presented in relation to the embodiment of Figure 8, Paragraph 0043), causing the support ring to axially move relative to the sealing element and radially expand the sealing element into a sealing engagement with a downhole surface (as seen in Figure 15).
Furthermore, in view of the modification made in relation to Claim 16, Smith further teaches the use of the flapper includes allowing the rotatable sealing component to rotate from the open position to the closed position upon removal of the mandrel from engagement with the rotatable seal component (as seen in the transition from Figures 8 to 9), whereby a wellbore zone below the zonal isolation device is isolated from fluid flow from a wellbore zone above the isolation device (as seen in Figure 1, the fluid diversion into the perforation is caused by contact with the flapper).
Regarding Claim 18, Schmidt in view of Smith teaches the limitations presented in Claim 17, however, Schmidt does not expressly disclose the perforating of the formation or the pumping of fluid from the surface into the perforations.
Additionally, Smith teaches perforating the casing and surrounding formation with a plurality of perforations in the wellbore zone above the zonal isolation device (as seen in Figure 1) and pumping 
Therefore, it would have been obvious for one having ordinary skill in the art at the time the invention was filed to modify the method of Schmidt to include perforating the formation and pumping fluid to the perforations as doing so merely constitutes a standard method for using a frac plug and treating a desired formation (Paragraph 0024).
Regarding Claim 19, Schmidt discloses a zonal isolation system comprising:
A setting tool adapter kit comprising a mandrel (setting tool 340, Paragraph 0039);
A sealing element (330) comprising a deformable material, an inner bore, and a downhole end surface, wherein a portion of the inner bore directly contacts the mandrel of the setting tool (as seen in  Figures 12/13, Paragraphs 0044-0045);
A support ring (320) movable disposed within the inner bore of the sealing element, and wherein an inner surface of the support ring directly contacts the mandrel of the setting tool (Paragraphs 0044-0047, as seen in the transitions between Figures 13 and 15);
A wedge (310) comprises an uphole end surface (316), wherein the uphole end surface of the wedge is coupled to a downhole end surface of the sealing element, and wherein an inner surface of the wedge directly contacts the mandrel of the setting tool (Paragraphs 0044-0047, as seen in the transitions between Figures 13 and 15);
An anchoring assembly engaged with the wedge (in the form of protrusions 314 and 334, Paragraphs 0044, 0045).
While Schmidt discloses the above structures for the isolation plug element (one such example being usable as a “frac plug”, Paragraph0002), it does not expressly disclose the use of a rotatable valve element.

Therefore, it would have been obvious for one having ordinary skill in the art at the time the invention was filed to modify the frac plug of Schmidt to include the flapper isolation seal as taught by Smith.  Doing so would allow a user the ability to selectively establish or restrict fluid flow through the frac plug for the purposes of allowing specific zones of the wellbore to produce fluids at desired times (Paragraphs 0028-0034).  Examiner notes that in the absence of more specific structural linking recitations for the placement of the flapper valve in regards to other elements, the generic language requiring it to simply “engage” the other elements is being interpreted broadly.  
Regarding While Schmidt discloses the above structures for the isolation plug element (one such example being usable as a “frac plug”, Paragraph0002), it does not expressly disclose the use of a rotatable valve element.
Additionally, Smith teaches the use of a downhole frac plug having interfacing surface elements defining an outer body which includes elements similar in construction to the sealing element (310), wedge (324), and support ring (304, it is noted that these structures are merely presented as being similar in structure while lacking identical placement), wherein the frac plug may further include a 
Therefore, it would have been obvious for one having ordinary skill in the art at the time the invention was filed to modify the frac plug of Schmidt to include the flapper isolation seal as taught by Smith.  Doing so would allow a user the ability to selectively establish or restrict fluid flow through the frac plug for the purposes of allowing specific zones of the wellbore to produce fluids at desired times (Paragraphs 0028-0034).  Examiner notes that in the absence of more specific structural linking recitations for the placement of the flapper valve in regards to other elements, the generic language requiring it to simply “engage” the other elements is being interpreted broadly.
Regarding Claim 20, Schmidt further discloses an end element adjacent the anchoring assembly (protrusions 338, Paragraph 0045; noting that in the absence of more explicit structure any element in proximity may read on such a limitation).
Regarding Claims 21-23, in view of the modifications made in relation to Claims 1, 16, and 19, Smith further teaches that at least the rotatable sealing element may be made of a dissolvable material (Paragraph 0030).  Examiner additionally notes that in the absence of a more express recitation of the materials or manner of dissolution, effectively any material can be dissolved under some circumstance.  As such, reciting the use of dissolvable materials does not substantially limit the scope of the claims.  
Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Schmidt (2017/0260825) in view of Smith (2018/0051532) and in further view of Hayter et al., U.S. Patent Publication 2016/0258242, hereinafter referred to as Hayter.
Claims 9 and 10, Schmidt in view of Smith teaches the limitations presented in Claim 1 as previously discussed.  While Smith teaches the use of a sealing valve in the form of a flapper, it does not expressly disclose that the rotatable sealing valve may be a rotating pivot ball axis.  
Additionally, Hayter teaches the use of downhole tools with flow isolation valve having a ball pivot axis that is perpendicular to and intersecting the central axis of the tool, and wherein a contact surface of the  ball sealing valve on the outer support structure, the valve comprising a ball having a bore passing through the ball, where a central axis of the bore is coaxial with the tool central axis when in an open position (as seen in Figures 5-8, Paragraph 0023) and the axis is perpendicular to the longitudinal axis when the ball valve is in the closed position (Paragraphs 0022-0025).
Therefore, it would have been obvious for one having ordinary skill in the art at the time the invention was filed to substitute the flapper valve smith for a rotating ball valve as taught by Hayter.  Doing so merely constitutes a substitution of one known downhole isolation valve for another with a reasonable expectation of success (MPEP 2143, Subsection I, B), wherein Hayter expressly teaches that downhole ball and flapper valve are known alternatives (Paragraph 0026).
Claims 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Schmidt (2017/0260825) in view of Smith (2018/0051532) and in further view of Hendel et al., U.S. Patent Publication 2018/0163498, hereinafter referred to as Hendel.
Regarding Claims 11-13, Schmidt in view of Smith teaches the limitations presented in Claim 1 as previously discussed.  While Smith teaches the use of a sealing valve in the form of a flapper, it does not expressly disclose that the seal is a parallel axis iris valve.
Additionally, Hendel teaches the use of an oilfield tubular isolation valve which may take the form of an iris shutter having a plurality of arms which rotate about a pivot parallel to the longitudinal axis of the tubular between open and closed positions, the iris shutter being formed by a plurality of blades connected to a base plate by corresponding arms (as seen in Figure 26, the iris shutter valve 861 
Therefore, it would have been obvious for one having ordinary skill in the art at the time the invention was filed to substitute the flapper valve of Schmidt/Smith for an iris shutter valve having pivoting arms as taught by Hendel.  Doing so merely constitutes a substitution of one known downhole isolation valve for another with a reasonable expectation of success (MPEP 2143, Subsection I, B), wherein Hendel teaches that flapper valves (as seen in Figure 24) and iris shutters are known flow control alternatives (Paragraphs 0084-0089).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J SEBESTA whose telephone number is (571)272-0547. The examiner can normally be reached Mon-Fri 7am-3pm (Central).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Moorad can be reached on 571-270-3436. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/CHRISTOPHER J SEBESTA/Primary Examiner, Art Unit 3676